Citation Nr: 0031894	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  94-23 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic jaw 
disability, classified as temporomandibular joint syndrome.

2.  Entitlement to an increased disability rating for 
spondylosis of the lumbar spine with left hip and leg pain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1982.

This appeal arose from a March 1993 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
chronic low back disability with hip pain secondary to 
chronic left ankle disability and assigned a 10 percent 
evaluation.  Service connection for a chronic jaw disability, 
classified as temporomandibular joint syndrome was denied.  


REMAND

The most recent supplemental statement of the case (SSOC) 
with regard to the above issues was sent to the veteran on 
February 3, 2000.  In March 2000 the veteran submitted VA 
outpatient treatment records, dated August 30, 1999 to 
February 14, 2000, which showed that the veteran was seen for 
complaints of low back pain.  In September 2000 the RO 
notified the veteran that his case was being sent to the 
Board.  In this regard, the Board notes that RO consideration 
of these VA outpatient treatment records was not waived and 
that this evidence was not addressed in a SSOC prior to the 
case being sent to the Board.  Consequently, the case must be 
returned to the RO for its review of the aforementioned 
evidence and inclusion of the evidence in a supplemental 
statement of the case.  38 C.F.R. §§ 19.37, 20.1304(c) 
(2000).

The veteran's service dental records showed that he was seen 
for popping in his jaw.  In November 1981 the veteran was 
referred to surgery for evaluation of temporomandibular joint 
popping in his jaw.  However, no pathology was noted.  

The VA examined the veteran in March 1992.  The diagnosis was 
that the synocical membrane between the head of the condyle 
of the mandible and the glenoic fossa of the skull was 
missing or had moved from between the two bones.  The noise 
was from the two bones rubbing together.  A panoramic 
radiograph was taken and was enclosed for an expert to read 
and determine if pathology was present.  

In September 1996 a private orthodontist wrote that he saw 
the veteran in July 1994 for an evaluation of 
temporomandibular joint complaints.  He indicated that the 
veteran had definite signs and symptoms of temporomandibular 
joint dysfunction.  The diagnoses were bruxism, myofascial 
pain, temporomandibular dysfunction, disc displacement, 
recurrent dislocation of joint, pain in joint and headaches.  

The VA examiner did not have the expertise to determine the 
etiology of the chronic jaw disability, classified as 
temporomandibular joint syndrome.  And the VA examiner nor 
the private orthodontist indicated whether it is at least as 
likely as not that the veteran's chronic jaw disability, 
classified as temporomandibular joint syndrome was incurred 
in or aggravated by his service.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should readjudicate the claim 
for spondylosis of the lumbar spine with 
left hip and leg pain with consideration 
given to all of the evidence of record.  

2.  The claims folder should be made 
available to a board-certified specialist 
for review.  The examiner is asked to 
indicate that the entire file has been 
reviewed.  

a.  The examiner should specifically 
express an opinion as to the etiology of 
the veteran's chronic jaw disability, 
classified as temporomandibular joint 
syndrome.  

b.  The examiner should specifically 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
chronic jaw disability, classified as 
temporomandibular joint syndrome was 
incurred in or aggravated by his service.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

 


